Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 13, 2020

                                       No. 04-20-00149-CR

                                   Christopher Timmy BRADY,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 227th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 556329
                        Honorable Kevin M. O'Connell, Judge Presiding


                                          ORDER
        On March 4, 2020, appellant filed both a Notice of Appeal and a Notice of Appeal from
Negotiated Plea. In general, we have jurisdiction to consider an appeal in a criminal case only
when there has been a final judgment of conviction. Apolinar v. State, 820 S.W.2d 792, 794
(Tex. Crim. App. 1991); Sanchez v. State, 340 S.W.3d 848, 849 (Tex. App.—San Antonio 2011,
no pet.). “The courts of appeals do not have jurisdiction to review interlocutory orders unless that
jurisdiction has been expressly granted by law.” Apolinar, 820 S.W.2d at 794. Additionally, we
must dismiss a criminal appeal “if a certification that shows the defendant has the right of appeal
has not been made part of the record[.]” TEX. R. APP. P. 25.2(d).

        Here, the clerk’s record does not contain a judgment of conviction or other appealable
order or a certification of appellant’s right of appeal. We therefore ORDER appellant to file in
this court, by or before April 13, 2020, a response showing cause why this appeal should not be
dismissed for want of jurisdiction. If appellant fails to satisfactorily respond within the time
provided, the appeal will be dismissed. See TEX. R. APP. P. 25.2(d). If a supplemental clerk’s
record is required to establish this court’s jurisdiction, appellant must ask the trial court clerk to
prepare one and must notify the clerk of this court that such a request was made. All deadlines in
this matter are suspended until further order of the court.


                                                       _________________________________
                                                       Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of March, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court